UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1119


SHERIF A. PHILIPS,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA STATE; NORTH CAROLINA COURT SYSTEM; NORTH
CAROLINA AGENCY; VIDANT MEDICAL CENTER, f/k/a Pitt County
Memorial Hospital; M.D. PAUL BOLIN; RALPH WHATLEY; DAVID
CREECH, Pitt County Memorial Hospital lawyer; JAY SALSMAN,
Pitt County Memorial Hospital lawyer; DEBBIE MEYER, Law
Firm, Cary, NC; KAREN ZANER, Law Firm, Dallas, TX; JAMES
CROUSE, Law Firm, Raleigh, NC; NARDINE GUIRGUIS, Law Firm,
Raleigh, NC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cv-00095-F)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherif Philips, Appellant Pro Se.     Kathryn Hicks Shields,
Assistant Attorney General, Raleigh, North Carolina; Walter
Gregory Merritt, HARRIS, CREECH, WARD & BLACKERBY, New Bern,
North Carolina; Joseph Lawrence Nelson, DICKIE, MCCAMEY &
CHILCOTE, Charlotte, North Carolina; John Thomas Crook, David
Stebbins Coats, BAILEY & DIXON, Raleigh, North Carolina; Felix
Hill Allen, IV, THARRINGTON SMITH LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Sherif Philips appeals the district court’s order denying

relief on his civil complaint.             We have reviewed the record and

find   no   reversible     error.      Accordingly,         we    affirm   for   the

reasons stated by the district court.            Philips v. N.C. State, No

5:15-cv-0095-F      (E.D.N.C.   Dec.    28,    2015).         We    deny   Philips’

motions to appoint counsel and for consideration of recusal.                      We

dispense    with    oral    argument    because       the        facts   and   legal

contentions   are    adequately     presented    in     the      materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       3